Exhibit 10.1

[LOGO]

 

FIRSTPOWER

 

ANNUAL BONUS PLAN

 

Corporate Staff and

Shared Services

 

Effective January 1, 2008

 

 

1.0

OBJECTIVE

 

The purpose of this Annual Bonus Plan ("Plan") is to motivate employees to
achieve the Company's strategic objectives, ensure linkage between
rewards/performance to strategic objectives, and provide significant awards for
top performance commensurate with achieved results.

 

2.0

PLAN PERFORMANCE PERIOD

 

The Plan Performance Period will be the Company's fiscal year beginning January
1st and ending December 31st annually.

 

3.0

ELIGIBILITY

 

3.1   Designated Employees in salary job grades L05 to L07, E06 and E07 may
participate in the Plan provided they do not participate in any other bonus or
incentive plan. Non-Employee Directors are not eligible to participate in this
Plan.

 

3.2   Designated Employees in salary job grades L04 or E05 may be eligible to
participate in the Plan provided their duties meet the following guidelines as
determined by their Group or Staff Division Manager:

 

3.2.1 Major revenue production.

 

3.2.2

Significant expense control management.

 

3.2.3       Operating unit management with a large employee base and subordinate
managers.

 

3.2.4       Significant responsibility to develop or recommend plans that effect
corporate performance.

 

3.3   A written FirstPower Plan that complies with Section 5.0 must be submitted
on a form approved by the Committee in order to be eligible for any incentive
award under this Plan.

 

3.3.1       The Committee is composed of the EVP - Employee Services and any
other officers of the Company as designated by the EVP - Employee Services
("Committee").

 

3.4   Designated Employees promoted or hired into the eligible salary job grades
during the Plan Performance Period shall be automatically eligible to

 


--------------------------------------------------------------------------------

participate in the Plan provided they meet the criteria specified in paragraphs
3.1 and 3.2 and they are promoted or hired no later than September 30th of the
plan year.

 

3.4.1 These employees will participate on a prorated basis according to the
number of months of eligibility provided the written FirstPower Plan as
described in paragraph 3.3 is submitted and approved by the Group Manager within
one month from the date of hire or promotion.

 

3.4.2 Designated Employees promoted during the annual officer review cycle
(normally in February) will be eligible to participate as if they were eligible
on January 1st of the Plan year.

 

3.4.3 Employees hired or promoted into the eligible salary job grades after
September 30th will become eligible to participate in the Plan beginning January
1 of the following Plan year.

 

3.5    Subject to Section 3.6, a Participant who terminates employment, either
voluntarily or involuntarily, before payment of a Bonus Award is ineligible for
any Bonus Award (defined as "The cash award determined by the Committee pursuant
to Section 4.1, as adjusted by Sections 7.0 and 8.0) under this Plan.

 

3.5.1 In the event of death, disability or retirement, the Committee may at its
discretion grant a Bonus Award depending on the circumstances of the particular
case.

 

3.6    Terminated Participants who have received notice of the amount of their
Bonus Award but have not received actual payment due to their execution of a
deferral agreement as described herein will continue to be entitled to receive
payment of their award as provided in the deferral agreement.

 

4.0

ADMINISTRATION AND PROCESS OF THE PLAN

 

4.1    Each participant in the Plan must have a FirstPower Plan (Paragraph 3.3)
for the Plan Year completed and signed by his manager in accordance with the
published schedule.

 

4.1.1 The FirstPower Plans will be held by the participant’s manager during the
Plan Year.

 

4.1.2 The FirstPower Plans will then be forwarded to the participants'
respective managers for grading in accordance with Section 6.0 and returned to
the Compensation Department where the awards will be tentatively calculated.

 

4.1.3 Group Managers and Staff Division Managers will be provided a list of
their employees by name and of the tentatively calculated awards for review.

 

4.1.4 Following management's review, the recommended awards will be reviewed and
a Bonus Award for each Participant shall be determined and approved by the
Committee whose decision is final.

 

4.1.5 After approval by the Committee, payment of awards under the Plan will be
made as soon as practicable.

 

 


--------------------------------------------------------------------------------

 

4.2    The participant may elect to defer payment of his Bonus Award by
execution of the Deferral Agreement for the currently offered deferral
program(s).

 

4.2.1

Only cash awards may be deferred.

 

4.3    No employee has any claim or right to be included in the Plan or to be
granted a Bonus Award.

 

4.3.1 The designation of an individual as a participant in the Plan does not
alter the nature of the Participant's employment relationship.

 

4.3.2 The Committee reserves the right to modify or terminate the Plan with or
without notice, in whole or in part, at any time.

 

4.4    Employees are encouraged to be aggressive in pursuing business
objectives; however, as noted in our ethics policies, employees are expected to
maintain the highest level of integrity. Misrepresentation or manipulation of
objectives results will be grounds for termination. Employees should consult
with their manager or ESRM for guidance. Corporate ethics policies are located
on Firstnet at http://www.myfirstnet.com/Corpcomm/Ethics/default.shtml.

 

 

5.0

FIRSTPOWER PLAN

 

5.1    The FirstPower Plan (paragraph 3.3) is a written document approved by the
Committee that formalizes the participant's Key Result Areas, Specific Measures
and Goals, Action Plan, Target Weighting, and percentage achievement of bonus
measures.

 

5.2    The Key Result Areas (KRA's) should include both Financial and Strategic
components.

 

5.2.1 As part of the goals to achieve these KRAs, goals relating to the creation
of value and loyalty of all relevant constituencies (employees, customers,
shareholders and communities) may be included.

 

5.3    Plans will normally not have more than five objectives that measure the
Key Result Areas. This limitation is intended to establish a sharp focus and
priority on objectives that support Company strategy.

 

6.0

CALCULATION OF INCENTIVE AWARDS

 

6.1    The maximum performance level assigned to each FirstPower plan component
(i.e., Financial, Strategic) will be 100%.

 

6.2    Extraordinary achievement may be considered in applying a + 25%
discretionary adjustment (See Section 7.0).

 

6.3

The maximum Bonus Award is 150% of the target award.

 

6.3.1 The maximum Bonus Award may be achieved with a combination of the
discretionary adjustment and a positive adjustment by The Corporate Performance
factor. Please refer to paragraphs 7.0 and 8.0 respectively for additional
information on the discretionary adjustment and the Corporate Performance
factor.

 


--------------------------------------------------------------------------------

 

 

 

6.4

Awards as a percent (%) of eligible salary in the Plan:

 

Grades

Target

 

100%

 

L07, L06 and E07

45.0%

 

L05 and E06

40.0%

 

L04 and E05

20.0%

 

 

 

6.5    Eligible Salary is defined as actual earnings in the following payroll
categories:

 

6.5.1

Base Pay

 

6.5.2

Overtime Pay

 

6.5.3

Paid Leave

 

6.5.4

Paid Time Off

 

6.6    Earnings under payroll categories not listed in section 6.5 are not
included in the eligible salary amount for bonus calculation

 

7.0

DISCRETIONARY ADJUSTMENT

 

7.1    After the overall award is calculated, the Participant's manager shall
make an evaluation of the participant's performance taking into account his or
her overall performance over the year as it relates to achieving company
strategy. This evaluation would consider significant individual contributions
affecting the performance of the Company: i. e., initiatives regarding income
production, productivity, employee and/or customer loyalty, product or process
improvement, leadership initiatives, etc.

 

7.2    The discretionary adjustment may be +25% of the eligible Bonus Award.

 

7.3    The maximum Bonus Award after applying the discretionary adjustment is
125% of the target award.

 

7.3.1 For example, if employee in job grade E07 earning $100,000 achieves 90% of
his Personal Plan, he would be entitled to a Bonus award of $18,000 ($100,000 x
20%x90%).

 

7.3.2 If the manager determines that a discretionary award of 10% has been
earned, then an additional Bonus of $2,000 ($100,000x20%x10%) will be awarded.
The total Bonus Award would be $20,000.

 

8.0

CORPORATE PERFORMANCE FACTOR

 

8.1    The Corporate Performance Factor links Plan awards to the achievement of
corporate strategic objectives. This factor will apply to those participants
whose positions have a significant relationship to the attainment of the
Corporation’s strategic objectives.

 

 


--------------------------------------------------------------------------------

 

8.1.1 Salary Job Grade L07; The Corporate Performance Factor will apply to 40%
of the bonus for all Corporate and Shared Services participants. The remaining
60% of the bonus will not be adjusted for by the Corporate Performance Factor.

 

8.1.2 Salary Job Grades L05-L06 and E06-E07; The Corporate Performance Factor
will apply to 25% of the bonus for all Corporate and Shared Services
participants. The remaining 75% of the bonus will not be adjusted by the
Corporate Performance Factor.

 

8.1.3 Salary Job Grades L04 and E05 will not be subject to The Corporate
Performance Factor.

 

8.2    Once the Participant's award has been determined, The Corporate
Performance Factor will be applied to the awards of those Participants subject
to the Factor.

 

8.3    The Corporate Factor will be determined by the Committee and typically is
defined by pertinent base Corporate financial criteria.

 

8.4    The Corporate Performance Factor that will be applied to the awards under
this Plan will be determined at a later date.

 

9.0

CHANGE IN CONTROL

 

9.1    For purposes of this Plan, a “Change in Control” means the occurrence of
any one of the following events:

 

9.1.1 Individuals who, on January 21, 1997, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or no behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

9.1.2 Any “Person” (as defined under Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and as used in Section 13(d) or
Section 14(d) of the Exchange Act) is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company Voting Securities; provided, however, that the event described in
this paragraph (9.1.2) shall not be deemed to be a Change in Control by virtue
of any of the following acquisitions:

 

9.1.2.1

(A) by the Company or any Subsidiary,

 

9.1.2.2             (B) by an employee stock ownership or employee benefit plan
or trust sponsored or maintained by the Company or any Subsidiary,

 

 


--------------------------------------------------------------------------------

 

9.1.2.3             (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or

 

9.1.2.4             (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (9.1.3);

 

9.1.3 The consummation of a merger, consolidation, share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business combination:

 

9.1.3.1             (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to the consummation of such Business Combination (or, if
applicable, is represented by shares in which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination,

 

9.1.3.2             (B) no person (other than any employee benefit plan
sponsored or maintained by the surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and

 

9.1.3.3             (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (9.1.3.1 (A), 9.1.3.2 (B), and 9.1.3.3 (C) above shall be deemed to
be a “Non-Qualifying Transaction”); or

 

9.1.3.4             The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company’s assets.

 

9.1.4 Notwithstanding the foregoing, a Change in Control of the Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 20% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

9.1.5 For purposes of this Section, “Company Voting Securities” means the
Company’s then outstanding securities eligible to vote for the

 


--------------------------------------------------------------------------------

election of the Board, and “Subsidiary” means an entity in which the Company
directly or indirectly beneficially owns more than 50% of the voting securities
or interests.

 

9.2    Notwithstanding anything herein to the contrary, in the event of a Change
in Control, neither this Plan nor any corporate or individual performance
criteria may be amended or terminated with respect to the Plan year in which the
Change in Control occurs in a manner that will result in a decrease in Bonus
Awards, and Bonus Awards will be paid on a pro-rata(1) basis through the date of
the Change in Control, based on performance through the date of Change in
Control, as determined by the Plan Committee.

 

9.3    The Committee shall exclude the effect of the payment, accrual for or
incurrence of all expenses related to the Change in Control (including, but not
limited to, investment banker fees, legal fees, and out-of-pocket expenses) in
determining the Participant’s achievement of his personal plan goals and in
applying the Corporate Performance Factor pursuant to Section 8.0 of the plan.

 

9.4    Payment of Bonus Awards shall be made, if triggered by subsection 9.1.3
or 9.1.4 of the definition, prior to the closing of the transaction contemplated
by such subsections and shall be made immediately upon a determination that a
Change in Control has occurred under subsection 9.1.1 or 9.1.2 of the
definition.

 

10.0

Clawback

 

The Company will, in the event of a material restatement of the Company’s
financial statements and to the extent permitted by governing law and any
employment arrangements, in all appropriate cases, seek reimbursement of a
portion of any incentive or bonus compensation paid or awarded to any employee
for performance periods beginning on or after January 1, 2008 where: a) the
payment or award was predicated upon the achievement of certain financial
results that were subsequently the subject of a material restatement, b) the
Board or an appropriate committee thereof concludes in good faith that the
employee engaged in fraud or intentional misconduct that was a material cause of
the need for the restatement, and c) a lower payment or award would have been
made to the employee based upon the restated financial results. In each such
instance, the Company will, to the extent practicable, seek to recover the
amount by which the individual employee’s incentive or bonus compensation for
the relevant period exceeded the incentive or bonus compensation that would have
been paid or awarded based on the restated financial results. 

 

________________________________

(1) “Pro-rata” means a percentage determined by dividing the number of days from
the beginning of the performance period through the date of the Change in
Control by 365.

 

 

 

 